As filed with the Securities and Exchange Commission on November 22, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 99.3% Air Freight & Logistics: 3.3% Expeditors International of Washington, Inc. Beverages: 2.2% SABMiller Plc - ADR Biotechnology: 6.1% Celgene Corp.* Capital Markets: 1.8% Franklin Resources, Inc. Chemicals: 2.5% Praxair, Inc. Communications Equipment: 2.1% F5 Networks, Inc.* Computers & Peripherals: 10.8% Apple, Inc.* NetApp, Inc.* Energy Equipment & Services: 7.3% Baker Hughes, Inc. Schlumberger Ltd. Food Products: 2.9% Nestle SA - ADR Health Care Equipment & Supplies: 2.2% Intuitive Surgical, Inc.* Hotels, Restaurants & Leisure: 8.7% Las Vegas Sands Corp. * Starbucks Corp. Yum Brands, Inc. Industrial Conglomerates: 7.2% 3M Co. General Electric Co. Internet & Catalog Retail: 3.4% Priceline Communications, Inc.* Internet Software & Services: 2.1% Google, Inc.* IT Services: 9.4% Cognizant Technology Solutions Corp.* Visa, Inc. Media: 4.2% Discovery Communications, Inc.* Multiline Retail: 3.8% Dollar General Corp.* Pharmaceuticals: 8.6% Allergan, Inc. Shire Plc - ADR Software: 1.3% Rovi Corp.* Telecommunications: 2.7% Tencent Holdings Ltd. - ADR Textiles, Apparel & Luxury Goods: 3.3% Nike, Inc. Tobacco: 3.4% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $22,783,870) SHORT TERM INVESTMENTS - 0.8% Invesco Short-Term Investments Trust Treasury Portfolio, 0.02%^ TOTAL SHORT-TERM INVESTMENT (Cost $184,699) TOTAL INVESTMENTS IN SECURITIES: 100.1% (Cost $22,968,569) Other Liabilities in excess of Assets: (0.1%) ) TOTAL NET ASSETS: 100.0% $ ADR - American Depository Receipt * Non-income producing security ^ Annualized Seven-day yield as of September 30, 2011 The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at September 30, 2011 The DSM Large Cap Growth Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2011: Level 1 Level 2 Level 3 Common Stock $ $
